Citation Nr: 0735647	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
2.  Entitlement to service connection for residuals of a 
disease with fever and swelling of the glands.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1948 to June 1950 
and from July 1950 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2003 RO rating 
decisions.  The November 2002 RO decision determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability.  The 
March 2003 RO decision denied service connection for 
residuals of a disease with fever and swelling of the glands.  
The RO also again determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disability.  In June 2004, the 
Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  An October 1994 Board decision denied an application to 
reopen a claim for service connection for a low back 
disability.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.

3.  Any residuals of a disease with fever and swelling of the 
glands were not present during service or for many years 
thereafter, and were not caused by any incident of service.  






CONCLUSIONS OF LAW

1.  The October 1994 Board decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability, is 
final.  38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  Residuals of a disease with fever and swelling of the 
glands was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in April 2002, December 2002, June 2004, and 
March 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence would constitute new 
and material evidence (in the March 2005 letter), what 
information and evidence is needed to substantiate the claims 
for service connection (in the April 2002, December 2002, 
June 2004, and March 2005 letters), as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the 
claims.  The March 2005 letter also advised the veteran of 
the basis for the prior denial of service connection for a 
low back condition.  A March 2006 letter advised the veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The case was last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel and medical records; 
post-service private and VA treatment records, VA examination 
reports; and a December 1951 article submitted by the 
veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

I.  Low Back Disability

A decision of the Board is final, with the exception that a 
claim may be reviewed if new and material evidence is 
submitted.  It the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. § 5108, 
7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO initially denied service connection for a low back 
disability in September 1976.  An October 1987 RO decision 
denied service connection for a low back disability on a de 
novo basis.  In October 1994, the Board denied an application 
to reopen a claim for service connection for a low back 
disability.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A.. §§ 7104, 7105.  

The evidence considered at the time of the October 1994 Board 
decision included the veteran's available service personnel 
and medical records, post-service private and VA treatment 
records, VA examination reports, a December 1951 article 
submitted by the veteran, and his own statements.  The RO 
initially denied service connection for a low back disability 
in September 1976 on the basis that the evidence of record 
did not establish any relationship of the veteran's back 
disability to his period of service.  The RO noted that the 
veteran's military records were not complete and that a copy 
of the April 1955 separation examination was negative as to 
any complaint or findings pertaining to a back disability.  
The RO indicated that a report from a civilian hospital did 
indicate that the veteran was admitted to the hospital in 
December 1951 and that his admission diagnoses were shown as 
a fractured clavicle and minor lacerations about the face, 
hands, and arms, due to an automobile accident.  It was 
reported that copies of a morning report also revealed that 
the veteran was changed from duty status to hospital status 
and that a line of duty determination was undetermined.  The 
RO related that other evidence received showed that the 
veteran had been treated on numerous occasions for residuals 
of an injury to his low back subsequent to service.  The RO 
denied service connection for a low back disability in 
October 1987 on the basis that the reports of continued 
complaints and recent treatment for back symptoms did not 
show an onset in service and that service connection for a 
back disability remained denied.  

The October 1994 Board decision denied an application to 
reopen a claim for service connection for a low back 
disability on the basis that new and material evidence had 
not been submitted to reopen the claim.  The Board indicated 
that the evidence added to the record subsequent to the 
September 1976 RO decision was redundant and immaterial with 
respect to the issue of service connection for a low back 
disability.  

The veteran had active service from July 1948 to June 1950 
and from July 1950 to April 1955.  There are no available 
service personnel records for the veteran's first period of 
service from July 1948 to June 1950.  The available service 
personnel records for his second period of service from July 
1950 to April 1955 include a morning report, dated in 
December 1951, which indicated that he had a change of duty 
because of his hospitalization at Waddell Hospital.  A March 
1952 morning report noted a change of duty for the veteran 
because of his release from a service hospital.  

A March 1992 response from the National Personnel Records 
Center (NPRC) noted that no Surgeon General Office (SGO) 
records were found for the veteran.  The NPRC indicated that 
sick reports were not available after March 1953 and that 
upon searching the morning reports of Company B, 151st Comb. 
Engineering Batallion from September 1953 to December 31, 
1953, the only remark pertaining to the veteran was attached.  
It was noted that no sick, injured, or hospitalized remarks 
were found.  The NPRC indicated that they searched the sick 
reports and morning reports of Company A, 44th Heavy TR. 
Batallion from June 1950 to November 1950 and that they were 
negative.  

The veteran's service medical records for his period of 
service from July 1948 to June 1950 are not available.  His 
service medical records for his second period of service from 
July 1950 to April 1955 are also essentially unavailable.  An 
October 1991 response from the NPRC indicated that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the NPRC.  

A December 1951 private report from Waddell Hospital during 
the veteran's period of service indicated that he was in an 
automobile accident and fractured his clavicle.  It was also 
noted that the veteran had minor lacerations about the face, 
hands, and arms.  A December 1951 charge slip from Waddell 
Hospital & Clinic, Inc., reported that the veteran underwent 
X-rays of the left shoulder, the cervical spine, and the 
dorsal spine.  There was no reference to any low back 
disability.  

A December 1951 entry on a commander's report indicated that 
the veteran was hospitalized and that such occurred in the 
line of duty.  The April 1955 objective separation 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  

A December 1951 article submitted by the veteran reported 
that he was involved in a motor vehicle accident and that he 
was treated for injuries at Waddell Hospital.  It was noted 
that a soldier traveling with the veteran died in the 
accident.  

An October 1975 treatment report from Almanac County Hospital 
noted that the veteran had a chief complaint of injuring his 
back.  He reported that he was lifting up a chain horse to 
clean a wheel and that he felt something slip in his back.  
It was noted that an X-ray of the lumbosacral spine was 
normal.  The diagnosis was low back strain and rule out early 
disc.  A November 1975 report from such facility related a 
diagnosis of back strain.  He continued to receive treatment 
at that facility for back problems from November 1975 to 
January 1976.  

A July 1976 VA general medical examination report noted that 
the veteran reported that he injured his low back when he was 
struck by an automobile in 1951 to 1952.  He stated that he 
was hospitalized at his local hospital and then transferred 
to Camp Pickett hospital where he remained for five months of 
treatment.  The veteran reported that he had suffered back 
trouble ever since that time and that he had injured his back 
on repeated occasions by bending, lifting, or turning the 
wrong way.  The diagnoses included residuals of a lumbosacral 
spine injury.  A July 1976 X-ray report, as to the 
lumbosacral spine, indicated that there was slight anterior 
wedging of the body of L1.  It was noted that such might 
represent residual from and old mild compression.  

An August 1987 VA hospital report related diagnoses including 
chronic low back pain.  A September 1987 VA treatment entry 
noted that the veteran had a history of chronic low back pain 
and that his symptoms had increased over the previous two 
weeks.  The impression was chronic low back pain possibly due 
to compression fracture of L1.  

The evidence received since the October 1994 Board decision 
includes duplicate private treatment records; a duplicate 
copy of the December 1951 article submitted by the veteran; 
additional VA treatment records; additional private treatment 
records; and statements from the veteran.  These records 
contain evidence of treatment for a low back disability, as 
well as evidence of recent treatment for such disorder, 
including an intercurrent injury.  

For example, a May 1998 VA treatment entry related an 
assessment of back spasm and neck spasm.  A January 2003 X-
ray report from Hugh Chatham Memorial hospital, as to the 
veteran's lumbar spine, noted that the reason for the X-ray 
was a complaint of pain in the back.  The report related a 
conclusion of lumbar disc disease.  It was noted that there 
was a probable old compression fracture of the L1 vertebral 
body.  

A January 2003 treatment report from Tri-County Orthopedics 
and Sports Medicine noted that the veteran was seen that the 
veteran was seen in January 2003.  It was reported that he 
was involved in a motor vehicle accident in December 2002 and 
that he complained of low back pain.  The diagnosis was 
status post motor vehicle accident with low back pain, lumbar 
strain and sprain.  A November 2003 statement from F. L. 
Cuce, D.O., noted that the veteran was involved in a motor 
vehicle accident in December 2002 and that he was seen in his 
office in January 2003.  Dr. Cuce stated that, at that time, 
a diagnosis of low back pain and lumbar strain was made.  Dr. 
Cuce reported that he certainly believed that the veteran 
injured his back in the car accident.  It was noted that a 
magnetic resonance imaging study showed degenerative changes 
of the lumbar spine as well as herniated discs.  Dr. Cuce 
stated that he was unable to determine whether the herniated 
discs were secondary to the motor vehicle accident, but that 
it was reasonable to conclude that the car accident 
exacerbated a pre-existing condition, i.e., lumbar 
spondylosis.  It was noted that the final diagnoses for the 
veteran were chronic low back pain, herniated disc L4-L5, L5-
S1, and lumbar spondylosis.  

A June 2004 VA treatment entry noted that although the 
veteran had a previous back injury, his current chronic back 
pain was likely due to (or exacerbated by) his back injury 
sustained in December 2002.  

A November 2004 VA treatment entry noted that the veteran had 
chronic pain status post a motor vehicle accident in December 
2002.  It was reported that the veteran was hit from behind 
by another vehicle.  It was also reported that he had lumbar 
disc disease at L5-S1, and an old compression fracture of L1.  
There was also a notation that he was status post a back 
injury in the 1950s (motor vehicle accident) that required a 
five-month hospital stay.  The assessment included chronic 
back pain with degenerative disc disease and old compression 
fracture, L1.  A May 2005 entry related essentially the same 
history and assessment.  An April 2007 VA treatment entry 
noted that the veteran was seen for chronic pain since a 
motor vehicle accident in December 2002.  There was also a 
notation that the veteran was status post a back injury in 
the 1950s (motor vehicle accident) requiring a five-month 
hospital stay.  The assessment included chronic back pain 
with degenerative disc disease and old compression fracture, 
L1.  

The Board notes that the duplicate copies of the private 
treatment reports and the December 1951 article submitted by 
the veteran, as well as additional private and VA treatment 
records showing additional diagnoses of a low back disability 
do not raise a reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  Simply stated, the fact that the 
veteran was shown to have a low back disorder is not in 
dispute, either today or in October 1994.  The veteran's 
multiple statements in this regard are also cumulative and 
redundant.  The evidence at the time of the October 1994 
Board decision already indicated that the veteran had a low 
back disability.  In fact, the evidence also already included 
a history reported by the veteran pursuant to the July 1976 
general medical examination that he had injured his low back 
when he was involved in an automobile accident in 1951 or 
1952.  

As noted previously, the initial September 1976 RO decision 
denied service connection for a low back disability on the 
basis that the evidence of record did not establish any 
relationship of the veteran's back injury to his period of 
service.  The RO noted that the veteran's military records 
were not complete, that the April 1955 separation examination 
was negative as to any complaint or findings pertaining to a 
back disability, that a December 1951 hospital report noted 
an admission diagnosis that included a fractured clavicle, 
and that other evidence received showed that the veteran had 
been treated on numerous occasions for residuals of an injury 
to his low back subsequent to service.  The RO denied service 
connection for a low back disability in October 1987 on the 
basis that the reports of continued complaints and recent 
treatment for back symptoms did not show an onset in service.  
The October 1994 Board decision denied an application to 
reopen a claim for service connection for a low back 
disability on the basis that new and material evidence had 
not been submitted to reopen the claim as the evidence added 
to the record subsequent to the September 1976 RO decision 
was redundant and immaterial with respect to the issue of 
service connection for a low back disability.  

None of the recently submitted evidence indicates that the 
veteran's current low back disability is related to his 
periods of service.  In fact, such evidence refers to an 
intercurrent back injury in December 2002.  The Board notes 
that VA treatment records dated in November 2004, May 2005, 
and April 2007, referred to a back injury in the 1950s with a 
five-month hospital stay.  However, those statements were 
nothing more than a recitation of a history as provided by 
the veteran, with no opinion provided by the examiner.  
Moreover, that history has already been considered and 
rejected in prior final decisions.  As such, they are merely 
cumulative of the evidence already considered and are thus 
not new and material.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

The Board concludes that new and material evidence has not 
been submitted since the October 1994 Board decision.  Thus 
the claim for service connection for a low back disability 
may not be reopened, and the appeal is denied.  

II.  Residuals of a Disease with Fever and Swelling of the 
Glands

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases will be 
presumed to have been incurred in service if they are 
manifest to a compensable degree within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The service medical records for the veteran's period of 
service from July 1948 to June 1950 are not available.  His 
service medical records for his second period of service from 
July 1950 to April 1955 are also essentially unavailable.  An 
October 1991 response from the NPRC indicated that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the NPRC.  An available April 1955 
objective separation examination report noted that the 
veteran's skin and lymphatics were normal.  There was no 
reference to any residuals of a disease with fever and 
swelling of the glands.  

Post-service private and VA treatment records do not 
specifically show treatment for residuals of a disease with 
fever and swelling of the glands.  

The first post-service evidence of any similar diagnosed 
disorder, in this case, an unspecified disease of the 
sebaceous glands, is in April 2002, decades after the 
veteran's periods of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A January 1987 report from Annie Penn Memorial Hospital noted 
that the veteran was seen with diarrhea, myalgias, and achy 
chest pains and that he had been exposed to a flu-like 
illness.  The diagnosis was viral syndrome.  

A February 2002 VA treatment entry noted that the veteran was 
seen for problems including redness and swelling in the legs.  
It was noted that he had a rash.  Another February 2002 entry 
noted that the veteran was seen with a one month history of a 
swollen right lower extremity which was treated with 
antibiotics with little relief.  The assessment was possible 
cellulitis and possible venous stasis.  An April 2002 entry 
referred to a rash on the legs with swelling.  No diagnosis 
was provided.  

An April 2002 VA treatment entry noted a problem list that 
included an unspecified disease of the sebaceous glands.  The 
assessment referred to other disorders.  

Numerous subsequent VA treatment records dated from June 2002 
to March 2007 included a problem list that referred to an 
unspecified disease of the sebaceous glands.  A June 2007 VA 
treatment entry noted that the veteran reported that he was 
treated for pneumonia six days earlier.  It was noted that he 
had a past medical history that included an unspecified 
disease of the sebaceous glands.  The impression included 
pneumonia, resolved with proper antibiotic course.  There are 
no actual diagnoses of an unspecified disease of the 
sebaceous glands of record and such disorder is solely listed 
as part of the veteran's problem list or as part of a past 
medical history.  

Here, the evidence indicates no specific present residuals of 
a disease with fever and swelling of the glands.  There are 
only notations as to a problem list or past medical history 
of an unspecified disease of the sebaceous glands.  There are 
no specific diagnoses of such disorder of record.  Even 
assuming present residuals of a disease with fever and 
swelling of the glands, such as the above noted unspecified 
disease of the sebaceous glands, there is no medical evidence 
indicating that any such disorder occurred in service or is 
related to the veteran's periods of service.  Thus, service 
connection is not warranted.  

The Board concludes that the preponderance of the evidence is 
against a finding that the claimed residuals of a disease 
with fever and swelling of the glands were incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).





ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.  

Service connection for residuals of a disease with fever and 
swelling of the glands is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


